AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                    for thH_                            EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                           LINDA W.,
                                                                                                         Mar 13, 2019
                                                                                                                SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )       Civil Action No. 1:18-CV-3060-RMP
       COMMISSIONER OF SOCIAL SECURITY,                                )
                                                                       )


                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                              dollars ($              ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. The Commissioner’s Motion for Summary
u
              Judgment (ECF No. 13) is GRANTED. Judgment is entered in favor of Defendant.




This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                            without a jury and the above decision
was reached.

✔
u decided by Judge                       Rosanna Malouf Peterson                                 on motions for
      Summary Judgment (ECF Nos. 12 and 13).


Date: 3/13/2019                                                              CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Lennie Rasmussen
                                                                                            %\Deputy Clerk

                                                                              Lennie Rasmussen
